DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 34-46 are currently pending.
Priority:  This application is a 371 of PCT/US2017/034143 (05/24/2017)
PCT/US2017/034143 has PRO 62/340,779 (05/24/2016).
IDS:  The IDS dated 5/13/2019 was considered.
Election/Restrictions
Applicant's election with traverse of Group I, claims 34-37, in the reply filed on 11/17/2021 is acknowledged.  The traversal is on the ground(s) that the reasons for a concluding that a special technical feature does not exist were not establish.  This is not found persuasive because as detailed in the following prior art rejection a special technical feature does not exist as evidenced by prior art showing feature linking the claims is not a contribution over the art.
The requirement is still deemed proper and is therefore made FINAL.
Applicant also elected the following species stated as reading on claims 34-37:


    PNG
    media_image1.png
    146
    249
    media_image1.png
    Greyscale
.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 34-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu, Y. (2016) "Design and Synthesis of MC210150 Derivatives", Bachelor's Thesis, Temple University, Philadelphia PA (17 pages) (CITED BY APPLICANT IN 2019-05-13 IDS).
Liu teaches the following at Table 1:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

where MC260001 corresponds to the instant claims when:
X1 is CR1 (R1 is ethyl); X2 is CH; X1 to X2 is a double bond;
R2 is 4-nitro, otherwise R2 is H;
R3 and R4 are H; m is 2; R5 and R6 are methyl
which anticipates the claims.

Claims 34-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAPLUS (CAPLUS ACCESSION NUMBER: 1967:508440).
The art teaches the following at Table 1:

    PNG
    media_image3.png
    175
    318
    media_image3.png
    Greyscale

where MC260001 corresponds to the instant claims when:
X1 is CR1 (R1 is ethyl); X2 is CO; X1 to X2 is a single bond;
R2 is H;
-(CR3R4)m is 1-methylethyl; R4 and R5 are methyl
which anticipates the claims.

Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639